DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 05/25/2021 is acknowledged. Claims 16-20 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s submitted prior art, Lee et al., KR 2017-0080937.

. a first substrate 110 including a thin film transistor (according to liquid crystal panel structural)
. a second substrate 120 
. a wiring layer 112 disposed on the first substrate
. a flexible circuit board 130 disposed on a first lateral side of the display panel, wherein the first lateral side of the display panel includes a recess portion P, the wiring layer is exposed in the recess portion on the first lateral side (see fig. 7), the flexible circuit board inherently including a conductive pad, and the conductive pad contacts the wiring layer in the recess portion to electrically connect the flexible circuit board and the wiring layer, and wherein the recess portion includes a first recess disposed on the first substrate (see fig. 9).
Re claim 2, wherein the recess portion further includes a second recess portion disposed on the second substrate and a third recess portion disposed on the wiring layer (see fig. 9).
Re claim 4, wherein a conductive filler 150 disposed between the conductive pad and the wiring layer to fill the recess portion (see fig 9).
Re claim 6, wherein the wiring layer includes a first wiring layer (e.g., gate wiring line) and a second wiring layer (e.g., data wiring line) as claimed.
Re claim 7, wherein a height of the recess portion (e.g., total height of the recess portion including recess portion over the first substrate and wiring) is greater than a thickness of the wiring layer, and the conductive pad completely fills the recess portion (see figs 6 and 9).
Re claim 9, wherein a height of the recess portion (e.g., height of the recess over the wiring only) is equivalent to a thickness of the wiring layer (see fig. 9).
Re claim 12, further comprising a conductive filler 150 disposed between the conductive pad and the wiring layer to fill the recess portion.
Re claim 14, wherein the wiring layer includes a first wiring layer (e.g., gate wiring line) and a second wiring layer (e.g., data wiring line) as claimed.
Re claim 15, wherein the conductive pad 15 completely fills the recess portion (see fig. 9).

Allowable Subject Matter
Claims 3, 5, 8, 10, 11 and 13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suga (US 2018/0173032) disclose a recess over the lateral side of the panel substrate (see fig. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871